DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Claims 1-20 are pending in this office action and presented for examination. Claims 1, 4-8, 13, 17, and 19 are newly amended by the RCE received February 1, 2022.

Examiner notes that claims 18 and 20 appears to have been amended on September 24, 2020, but no markup was applied to the claims, and the status identifiers remained (and remain) “Original”. For the purposes of compact prosecution, Examiner requests that future amendments be made in the appropriate manner conveyed in MPEP 714.

Claim Objections
Claims 4, 8, and 9-10 are objected to because of the following informalities.  Appropriate correction is required.
In claim 4, lines 1-2, “the predetermined number” should be “the predetermined number of consecutive instruction fetches” for antecedent basis clarity. 

In claim 8, lines 1-2, “the predetermined number” should be “the predetermined number of consecutive instruction fetches” for antecedent basis clarity. 

In claim 9, line 1, “when” should be “wherein”.
Claim 10 is objected to for failing to alleviate the objection of claim 9 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the previous instruction fetches” in line 12. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of prior art examination, Examiner is interpreting this limitation as “the one or more previous instruction fetches”.
Claims 2-16, 18, and 20 are rejected for failing to alleviate the rejection of claim 1 above. 

Claim 4 recites the limitation “the predetermined number is an integer X and the one or more previous instructions fetches comprises X - 1 instruction fetches preceding the current instruction fetch” in lines 1-6. However, the metes and bounds of the claim are indefinite for various values of X. For the purposes of prior art examination, Examiner is interpreting the limitation as “the predetermined number of consecutive instruction fetches is an integer X, wherein X is greater than one, and the one or more previous instruction fetches comprises X - 1 instruction fetches preceding the current instruction fetch”.
Claim 4 recites the limitation “the one or more previous instructions fetches” in line 5. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of prior art examination, Examiner is interpreting this limitation as “the one or more previous instruction fetches”.

Claim 8 recites the limitation “the predetermined number is an integer X and the detection logic comprises a program counter buffer to store the values of the program counter associated with a most recent X - 1 instruction fetches” in lines 1-4. However, the metes and bounds of the claim are indefinite for various values of X. For the purposes of prior art examination, Examiner is interpreting the limitation as “the predetermined number of consecutive instruction fetches is an integer X, wherein X is greater than 2, and the detection logic comprises a program counter buffer to store the values of the program counter associated with a most recent X - 1 instruction fetches”.

Claim 17 recites the limitation “the previous instruction fetches” in line 12. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of prior art examination, Examiner is interpreting this limitation as “the one or more previous instruction fetches”, and is interpreting “for each of one or more previous instructions” in claim 17, line 19, as “for each of one or more previous instruction fetches” (akin to independent claims 1 and 19). 

Claim 18 recites the limitation “A computer system comprising a processor and the livelock recovery circuit as set forth in claim 1” in lines 1-2. However, it is indefinite as to whether “a processor” as recited in this claim is the same as or different from “a processor” as recited in claim 1. For the purposes of prior art examination, Examiner is interpreting this limitation as “A computer system comprising the processor and the livelock recovery circuit as set forth in claim 1”.

Claim 19 recites the limitation “the previous instruction fetches” in line 16. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of prior art examination, Examiner is interpreting this limitation as “the one or more previous instruction fetches”.

Claim 20 recites the limitation “a computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes the livelock recovery circuit as set forth in claim 1” in lines 2-4. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether it is the integrated circuit, or 
Claim 20 recites the limitation “the integrated circuit embodying the livelock recovery circuit” in lines 6-7. However, there is insufficient antecedent basis for this limitation in the claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 appears to be directed to a system configured to manufacture a livelock recovery circuit. However, claim 20 does not appear to include the livelock recovery circuit itself, whereas claim 1, upon which claim 20 is dependent, is directed to the livelock recovery 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, fails to disclose or render obvious the limitation “for each of one or more previous instruction fetches, comparing a value of the program counter associated with a current instruction fetch to a value of the program counter associated with the previous instruction fetches to determine if the values are equal to detect repeated fetch of a same instruction” in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “for each of one or more previous instructions, comparing a value of the program counter associated with a current instruction fetch to a value of the program counter associated with the previous instruction fetches to determine if the values are equal to detect repeated fetch of a same instruction” in the context of and in combination with the remaining limitations of claim 17. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “for each of one or more previous instruction fetches, comparing a value of the program counter associated with a current instruction fetch to a value of the program counter associated with the previous instruction fetches to determine if the values are equal to 

Response to Arguments
Applicant on page 7 argues: “Claims 17 and 19 have been amended in the same manner as claim 1.” Applicant on page 9 argues: “In response to the indefiniteness rejections of claims 17 and 19, claims 17 and 19 have been amended in a similar manner as claim 1.”
Examiner generally notes that while claim 1 was amended to recite “for each of one or more previous instruction fetches”, claim 17 was instead amended to recite “for each of one or more previous instructions”, which raises indefinite issues — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 8 argues: “The objection to claim 4 has been addressed by amending claim 4 to remove the redundant text. Withdrawal of this objection is requested.”
In view of the aforementioned amendment, the associated previously presented objection is withdrawn. 

Applicant on page 8 argues: “Reconsideration and withdrawal of the rejection of claim 1 - 20 under 35 USC 112(b) is requested in view of the above amendments and the following explanation.”
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn. However, in various cases, the amendments to the claims introduce 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182